Citation Nr: 0824775	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-14 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a mental disorder, to 
include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
January 1944 to January 1947 and from February 1951 to 
December 1953; with subsequent active service in the United 
States Army from April 1957 to May 1966 and from November 
1966 to March 1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, that, in pertinent part, denied service connection 
for PTSD.  The issue has been recharacterized as indicated on 
the title page.

During the pendency of this appeal, the RO issued a rating 
decision in January 2006 that increased the noncompensable 
rating for the service-connected hearing loss to 20 percent, 
denied service connection for depression, and denied 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151.  
The veteran did not appeal those determinations.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

In a June 2006 rating decision, the RO granted entitlement to 
special monthly pension based on the need for aid and 
attendance, effective July 2, 2005.  


FINDING OF FACT

The veteran does not have a diagnosis of PTSD based on the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV) 
criteria., or any other psychiatric disorder that is of 
service origin. 


CONCLUSION OF LAW

Neither PTSD nor any other psychiatric disorder was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in September 2003 and August 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim of 
service connection for PTSD, and the relative duties of VA 
and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  

Although the pre-adjudication notification letters did not 
advise the veteran of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection, no new disability rating or effective date for 
award of benefits will be assigned as the claim for service 
connection is denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Nevertheless, the RO provided notice regarding degrees of 
disability and effective dates in a March 2006 letter.

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his service connection claims, 
and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of his claimed disabilities, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  
The veteran argues that he should be afforded another VA 
examination given that he also suffers from 
dementia/Alzheimer's disease.  At the veteran's pre-
adjudicatory VA psychiatric examination in October 2003, the 
examiner clearly indicated that the veteran suffered from a 
form of dementia and did not suffer from PTSD.  The examiner 
reviewed the claims file and the examination report reflects 
that the examiner spent a significant amount of time 
interviewing the veteran.  There is no indication that the 
October 2003 examination is inadequate, particularly given 
that the veteran's service medical records are negative for 
any complaints, findings or diagnosis of a psychiatric 
disorder and there are no VA or private medical records 
showing a diagnosis of, or treatment for, PTSD.  Another VA 
examination is not necessary in this case.  In disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulation 
38 C.F.R. § 4.125(a), a link established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

The issue of whether the veteran engaged in combat with the 
enemy is not relevant in this case because the veteran does 
not have a diagnosis of PTSD.  Although it is acknowledged 
that the veteran's service medical records reflect that the 
veteran reported, on an October 1970 Report of Medical 
History, that he had frequent trouble sleeping, frequent or 
terrifying nightmares and depression/excessive worry, this 
case turns on the fact that there is no current diagnosis of 
PTSD.  

At the October 2003 VA psychiatric examination, the examiner 
reviewed the veteran's claims file and interviewed the 
veteran for approximately two hours.  The Axis I diagnosis 
was Dementia Alzheimer's type with depressed mood.  The 
examiner explained that the veteran attempted to show that he 
was mentally intact, but it was evident to the examiner, 
based on the veteran's presentation, that there were deficits 
in his thought processes.  Those deficits, his inability to 
process and output information were more than likely 
neurological based.  Limitations in his cognitive functioning 
resulted in confabulations in his verbalizations, distortions 
in his presentation of information, and disorganization in 
his thinking.  In order to appear highly intelligent, his 
verbalizations were overly abstract, circumstantial, and 
tangential.  In his verbal expression, there was evidence of 
malapropisms, mispronounced worse, and disconnected confusing 
content in his presentation of historical information.  

The veteran's grooming was fair.  The examiner opined that 
the level of grooming reflected that of a man who once paid 
considerable attention to that area of his functioning, but 
due to neurological changes and decreases in his physical 
capacity, he was unable to attend to hygiene and grooming 
with the same detail as he had in the past.  It was obvious 
that he took the time to try to prepare his appearance for 
the interview, but he was not adequately up to the task.  

The veteran was friendly and cooperative.  He appeared vey 
comfortable in the interview environment and was able to 
quickly establish rapport with the examiner.  The veteran was 
openly conversant, in the manner of someone who in the past 
was quite sociable but who now spent a lot of time alone, 
deprived of the opportunity of social contact.  Although the 
veteran's thinking was disorganized, tangential and 
confusing, there was no evidence of flight of ideas and no 
evidence of a major thought disorder.  The veteran denied 
auditory and visual hallucinations.  There was no evidence of 
obsessional or compulsive rituals.  There was no 
disorganization or distortion in how accurately the veteran 
perceived the world; however, his abstract thinking was 
somewhat distorted.  The veteran was unable to maintain 
adequate concentration; there were distortions in his remote 
memory; and he often confused facts and was not aware of the 
confusion.  

Regarding his military experiences, the veteran denied that 
his combat experiences bothered him, although he stated that 
he "can't affiliate with anybody."  The veteran felt very 
level headed about his military experiences; they did not 
bother him, and he did not think about them much.  He stayed 
at home and rarely slept, due to his physical condition.  He 
denied any troubling experiences regarding his military 
career, and he did not feel that the war traumatized him.  He 
described taking deceased bodies back to their home, but 
denied ever having any need for mental health treatment.  The 
veteran remained married to his first wife for 49 years, 
until her death in 1996.

The veteran recalled experiences from his time in combat, but 
said that they did not bother him.  He reiterated that he was 
not traumatized by war.  The veteran scored a 60 on the 
Mississippi Scale for Combat-Related Stress disorders, far 
below that usually associated with PTSD.  His score suggested 
that he was not sufficiently troubled by PTSD.  The Beck 
Depression scale score indicated that the veteran was mildly 
depressed.  

The examiner noted that the veteran was 80-years old and used 
a cane to help maintain balance when he walked.  The veteran 
complained of physical pain severe enough to inhibit his 
physical activity.  The examiner observed that the veteran's 
right hand was relatively dysfunctional.  When he tried to 
draw a figure for the examiner, he had to lift his right hand 
up with his left hand.  Part of his upper right extremity 
weakness and disability was the result of an operation that 
he previously underwent for cancer in his right shoulder in 
early 2000.  The examiner reiterated that the veteran 
appeared to be neurologically involved.  Based on the mental 
status examination, the veteran's performance suggested that 
he was slowly decompensating and showed signs of dementia of 
the uncomplicated Alzheimer's type.  He demonstrated a 
serious memory dysfunction, disorganization in his thoughts, 
some difficulties in the sequencing and abstracting of 
information.  Despite these observations, the veteran denied 
any symptoms of PTSD, and his score on the Mississippi Scale 
confirmed little to no evidence of PTSD.  

In short, the veteran's symptoms of disorganized thoughts, 
difficulties with sequencing and abstracting of information, 
and inability to appear adequately groomed are not associated 
with a psychiatric disorder, such as PTSD; rather, they are 
attributable to neurological decompensation due to 
dementia/Alzheimer's disease.  The examiner clearly explained 
that the veteran did not suffer from PTSD.  Although the 
examiner noted that the veteran suffered from some mild 
depression, there was no indication, whatsoever, that the 
veteran's depression was of service origin.  The veteran 
admittedly had no problems dealing with any war experiences.  

There is no medical opinion contradicting the findings of the 
October 2003 examiner, and no medical evidence showing 
treatment for a psychiatric disorder.  

The veteran's lengthy period of honorable service is 
acknowledged, and appreciated; however, the evidence of 
record simply does not show that the veteran has an acquired 
psychiatric disorder, including PTSD, that is related to any 
disease, injury, or other incident of service.  

The medical evidence of record has never shown a diagnosis of 
PTSD.  A claim for service connection requires medical 
evidence showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997.  Service connection may not be granted unless a current 
disability exists.  In other words, it is essential that 
there be a current disability in order to establish service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Absent proof of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, there is no medical evidence 
establishing a current diagnosis of PTSD for which service 
connection may be established.  Although it is unfortunate 
that the veteran is now suffering from dementia, there is no 
medical evidence linking the current dementia to any disease 
or injury incurred in or aggravated by service.  

The preponderance of the evidence is against a finding 
service connection for a mental disorder, to include PTSD, 
and service connection is not warranted. 


ORDER

Service connection for a mental disorder, to include PTSD, is 
denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


